DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/22.
Applicant’s election without traverse of Claims 1-12 in the reply filed on 6/17/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee USPA_20160326050_A1.
1.	Regarding Claims 1 and 11, Lee discloses a glass substrate used as a base substrate (paragraph 0125) having a first and second compressive stress portions (Abstract) wherein said regions have potassium, sodium, and lithium ions (paragraphs 0014, 0015). Lee further discloses said regions undergoing an ion exchange (paragraphs 0110 and 0111) which would inherently lead to the claimed increase and decrease of these ions in their respective CS regions. 
2.	Regarding Claims 2, 12, Lee discloses how the CS values can decrease based on a predetermined function from the surface to the depth (slope) (paragraph 0110).
3.	Regarding Claim 3, Lee discloses that the first region’s depth is smaller than the second region’s depth, which will result in the first slope being greater than the second slope.
4.	Regarding Claim 5, Lee discloses using the potassium ion as the first ion in only the first region (Claim 6).
5.	Regarding Claim 9, Lee discloses using aluminosilicate including an alkaline metal ion (paragraph 0079).
6.	Regarding Claim 10, Lee discloses its window comprising a flat and bent portions (paragraph 0025).
7.	Regarding Claims 4 and 6-8, although Lee does not disclose the claimed limitations of thickness and stress, these are known result-effective variables within the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 5, 2022